IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CA-01246-COA

RONNIE ALI                                                                  APPELLANT

v.

AMY KAYE TOWNSEND ALI                                                         APPELLEE

DATE OF JUDGMENT:                          06/17/2015
TRIAL JUDGE:                               HON. JAMES B. PERSONS
COURT FROM WHICH APPEALED:                 HARRISON COUNTY CHANCERY COURT,
                                           FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                    DEAN HOLLEMAN
ATTORNEYS FOR APPELLEE:                    EARL L. DENHAM
                                           PHILLIP LANE NORWOOD
                                           MATTHEW PAUL PAVLOV
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                   DIVORCE AWARDED; ALIMONY,
                                           VISITATION ORDERED
DISPOSITION:                               AFFIRMED IN PART; REVERSED AND
                                           REMANDED IN PART: 06/13/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., FAIR AND WILSON, JJ.

       FAIR, J., FOR THE COURT:

¶1.    Dr. Ronnie Ali, 49, and nurse practitioner Amy Ali, 27, were married in 2003 and had

a child together a few months later. They separated after almost seven years of marriage, and

Amy filed for divorce.

¶2.    Over the next several years they filed more than two hundred pleadings, with Amy

filing the lion’s share. The trial was bifurcated due to complex financial issues, especially

those relating to several “urgent care” medical clinics owned by the couple. On March 7,
2013, Amy was granted a divorce on habitual cruel and inhuman treatment grounds. The

remaining issues were tried over twelve days in February and March of 2014. A year later

the chancellor entered a detailed twenty-six-page decision, dividing the parties’ property and

awarding Amy custody of the minor child, child support, and alimony.

¶3.    Ronnie states in his brief that though he feels the chancellor erred in the equitable

distribution, he “chooses” not to challenge it. Visitation, child support, alimony, attorney’s

fees, and life insurance remain at issue on appeal. We conclude that the chancellor applied

the correct legal standards and acted within his discretion in awarding child support, alimony,

and attorney’s fees. Those awards must be affirmed. We remand, however, on the issues of

visitation and insurance.

                                STANDARD OF REVIEW

¶4.    “When [an appellate court] reviews a chancellor’s decision in a case involving divorce

and all related issues, [the court’s] scope of review is limited by the substantial

evidence/manifest error rule.” Yelverton v. Yelverton, 961 So. 2d 19, 24 (¶6) (Miss. 2007).

A chancellor’s factual findings will not be disturbed unless manifestly wrong or clearly

erroneous, or an erroneous legal standard was applied. Carambat v. Carambat, 72 So. 3d
505, 510-11 (¶24) (Miss. 2011). As long as substantial evidence supports the chancellor’s

findings, an appellate court is without authority to disturb them, even if it would have found

otherwise as an original matter. Joel v. Joel, 43 So. 3d 424, 429 (¶14) (Miss. 2010).

Additionally, if the chancellor has made no specific findings of fact, we generally “proceed


                                              2
on the assumption that he resolved all such fact issues in favor of the appellee.” Ferrara v.

Walters, 919 So. 2d 876, 881 (¶8) (Miss. 2005) (citation omitted). Questions of law, on the

other hand, are reviewed de novo. Irving v. Irving, 67 So. 3d 776, 778 (¶11) (Miss. 2011).

                                       DISCUSSION

       1.     Visitation

¶5.    The chancellor’s final judgment contained no express order for permanent holiday or

summer visitation, though it at times appears to presuppose they had been awarded.1 On

appeal, Ronnie contends this was error; and Amy concedes that it appears to be an oversight

that should be clarified on remand to the chancery court. As this issue is conceded, we

remand to the chancery court to clarify the visitation order.

       2.     Alimony

¶6.    Ronnie submits in his brief that the periodic alimony award, $5,500 per month, is not

appropriate in this case because “there was absolutely no disparity in Amy’s financial

position as compared to Ronnie’s horrific financial position” after the equitable division.

While he does not directly challenge the division, he nevertheless urges that, in mathematical

terms, Amy received more value in the property division (approximately $390,000) than the

net value of the marital estate (approximately $280,000), and significantly more than his net



       1
         For example, the judgment specifies an exchange point for “weekend and holiday
visitation.” In addition, a detailed visitation order for both weekend and holiday visitation
was entered on June 14, 2013, expanding and providing details set out in an earlier visitation
order.

                                              3
deficit after property division, attorney’s fees, and litigation expenses (which he puts at

$417,000). Ronnie also points to Amy’s income of $6,000 per month as a nurse practitioner

prior to the marriage, as well as income she could expect as owner of an urgent care clinic

awarded to her in equitable division. Ronnie submits that Amy is capable of supporting

herself.

¶7.    The chancery court has broad discretion in deciding whether to award alimony and

in what amount. Pearson v. Pearson, 761 So. 2d 157, 165 (¶25) (Miss. 2000). “[Appellate

courts] will not disturb the award on appeal unless it is found to be against the overwhelming

weight of the evidence or manifestly in error.” Id.

¶8.    Ronnie acknowledges that the issues of property division and alimony are

“intertwined.” McKissack v. McKissack, 45 So. 3d 716, 723 (¶41) (Miss. Ct. App. 2010).

“All property division, lump sum or periodic alimony payment, and mutual obligations for

child support should be considered together. Alimony and equitable distribution are distinct

concepts, but together they command the entire field of financial settlement of divorce.

Therefore, where one expands, the other must recede.” Ferguson v. Ferguson, 639 So. 2d
921, 929 (Miss. 1994) (citation and internal quotation marks omitted).

¶9.    In the equitable division, Amy’s award mostly consisted of the marital home

(approximately $187,000 in equity), household furnishings, three vehicles ($27,000), about

$18,000 in checking and savings accounts, a $28,000 IRA, and one of the urgent care clinics

owned by the parties ($111,000). Ronnie received the other functioning urgent care clinic,


                                              4
another one that was apparently defunct, about $62,000 in gold coins and savings accounts,

his personal corporation ($32,000), and other personal assets – for a grand total of $266,000.

Ronnie’s claims of a large net deficit in total awards are premised on his comparing his

distribution of the marital assets with the marital debt ($376,500, of which $358,000 was

delinquent taxes and penalties the chancellor attributed to Ronnie’s misconduct) and

litigation expenses, including his and the half of Amy’s attorney’s fees he was ordered to pay.

¶10.   The marital estate was disproportionately small compared to Ronnie’s income. His

adjusted gross income on his Uniform Chancery Court Rule 8.05 financial statement was

$41,463.00 per month after deducting federal and state income taxes of $19,668.76 per

month (32.17%). At trial, Ronnie boasted he could earn $900,000 per year when he needed

the money. Amy, on the other hand, had worked little since the marriage, dividing her time

between caring for the child and managing the parties’ urgent care clinics. The clinics were

not particularly valuable or profitable, despite the energy and money the parties had invested

in them. The chancellor noted that he would have preferred to award Amy both of the

remaining clinics, but Ronnie had entangled one with another business owned by his family.

The chancellor also found that Ronnie had systematically violated “court orders regarding

child and spousal support, payment of the mortgage, taxes, and insurance associated with the

marital home as well as the transition of clinic management to [Amy] . . . [and] the use of

clinic funds without [Amy’s] approval or court order,” which had resulted in Amy’s filing

a plethora of contempt pleadings.



                                              5
¶11.   Following a detailed discussion of the Armstrong2 factors, the chancellor awarded

Amy $5,500 per month in periodic alimony. On appeal, Ronnie contends that the chancellor

erred in finding a deficit following the property division and failed to consider Amy’s

earning potential and Ronnie’s reasonable expenses.

¶12.   The question of a deficit is “with respect to having sufficient resources and assets to

meet . . . needs and living expenses.” Layton v. Layton, 181 So. 3d 275, 282 (¶17) (Miss. Ct.

App. 2015) (quoting Jackson v. Jackson, 114 So. 3d 768, 777 (¶22) (Miss. Ct. App. 2013)).

As the Mississippi Supreme Court has said, “a financially independent spouse may be

required to support the financially dependent spouse in the manner in which the dependent

spouse was supported during the marriage, subject to a material change in circumstances.”

Rogillio v. Rogillio, 57 So. 3d 1246, 1250 (¶11) (Miss. 2011).

¶13.   Ronnie undoubtedly supported Amy during the marriage, but he contends on appeal

that the chancellor failed to consider Amy’s ability to earn income as a nurse practitioner, as

well as the earnings from the urgent care clinic she was awarded. But, in fact, the chancellor

addressed both directly in his opinion and judgment; he concluded that Amy’s prospects were

uncertain after a long hiatus from paid employment, and that she “will be left with a

significant deficit even if she were to eventually obtain employment as a nurse practitioner.”

¶14.   We also find no merit to Ronnie’s claims that there was no disparity following the

property division – although it is true that Amy received much of the marital property, the


       2
           Armstrong v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993).

                                              6
marital estate was illiquid, relatively small, and could not produce income sufficient to

support Amy as she was supported during the marriage. We are likewise unimpressed with

Ronnie’s contentions regarding the chancellor’s findings of his misconduct and dissipation

of marital assets; his argument is perfunctory and his contentions are often disingenuous or

contradicted by other evidence in the record. As an example, Ronnie argues that the

chancellor erred in finding that he had systematically violated the temporary order to pay the

mortgage on the marital home by pointing out that he did, in fact, pay the mortgage – but it

would be more accurate to say that Ronnie eventually paid the mortgage, as many of the

payments were late. Similarly, Ronnie claims that the delinquent taxes were a result of an

error by his preparer, but the only record evidence he cites in support of this claim is

testimony from a different accountant that the taxes were done incorrectly. Ronnie fails to

mention that his accountant from the relevant time also testified at trial – that Ronnie had

instructed her to stop making the tax payments, that she had resisted, and that she had

considered herself terminated following the disagreement. Finally, Ronnie points out that

the chancellor never entered an order finding him in contempt, but he does not explain how

that is relevant to the chancellor’s ultimate findings.

¶15.   Ronnie also suggests that the alimony award denies him sufficient income to maintain

a reasonable standard of living, but he provides no substantive argument in support. His

claimed monthly expenses – approximately $43,000 – consist largely of the temporary

support awards and short-term debt service, particularly the delinquent taxes, which by



                                              7
themselves accounted for almost one-third of Ronnie’s claimed monthly expenses. It would

be grossly inequitable to allow Ronnie to avoid paying alimony by wrongfully incurring

temporary obligations. It is also worth noting that the chancellor’s order allows Ronnie to

deduct the alimony from his annual taxable income of $733,584. Thus a monthly alimony

payment of $5,500 will actually cost him no more than $3,538. Amy must pay the taxes,

though at a lesser rate than Ronnie.

¶16.   The chancery court has broad discretion in determining whether to award alimony and

in what amount. Ronnie has failed to show an abuse of that discretion here.

       3.       Attorney’s Fees

¶17.   Next, Ronnie challenges the chancellor’s order requiring him to pay one-half of

Amy’s attorney’s fees, which amounted to approximately $144,500. Ronnie argues at length

that Amy was able to pay her own fees, but his efforts are misdirected – while the chancellor

did find that Amy could not pay her own attorney’s fees, the award was clearly based on

Ronnie’s misconduct, not on Amy’s inability to pay. On this point, Ronnie presents little

argument and no authority. “The appellant’s failure to cite relevant authority obviates the

appellate court’s obligation to review such issues.” Jones v. State, 203 So. 3d 600, 605 n.1

(Miss. 2016).

       4.       Child Support

¶18.   The chancellor awarded Amy $5,000 per month in child support for the single child,

who was eleven years of age at the time of the judgment. The award was approximately 12%



                                             8
of Ronnie’s adjusted gross monthly income.

¶19.   On appeal, Ronnie bases his argument on an incorrect reading of Mississippi’s child

support guidelines. He seems to assume that the presumptively correct child support amount

for one child is 14% of the first $100,000 per year in adjusted gross income, or roughly

$1,167 per month – period. But that is simply not what the statute provides. Mississippi

Code Annotated section 43-19-101(4) (Rev. 2015) states, in relevant part:

       In cases in which the adjusted gross income as defined in this section is more
       than One Hundred Thousand Dollars ($100,000.00) . . . , the court shall make
       a written finding in the record as to whether or not the application of the
       guidelines established in this section is reasonable.

If the “14% of all net income for one child” guideline was blindly applied to all of Ronnie’s

8.05 net income, the monthly amount of support to be paid to Amy for his one child would

be $5,810 per month. See id. § 43-19-101(1). Thus, if the chancellor deviated from the

guideline, it was to reduce Ronnie’s obligation rather than increase it. But the chancellor did

not deviate from the guideline; he found it inapplicable.

¶20.   In the chancellor’s written judgment, he expressly noted that the guidelines did not

presumptively apply to higher incomes and that the court was required to make a written

finding as to whether their application was reasonable. The court then noted approximately

$2,000 per month had been spent on schooling, tutoring, and various other activities for the

child, before setting monthly child support from Ronnie at $5,000 per month. Again, this

was approximately 12% of Ronnie’s adjusted gross income.

¶21.   On appeal, Ronnie claims that this figure is unreasonable, but he provides no

                                              9
convincing argument. “In determining child support, chancellors may consider, inter alia,

the health, income, and earning capacity of both parents, the reasonable needs of the child,

and the necessary living expenses of the noncustodial parent.” Barnes v. Dep’t of Human

Servs., 42 So. 3d 10, 18 (¶32) (Miss. 2010) (Waller, C.J., concurring in part and in the result)

(citation omitted). Ronnie’s principal argument is that the amount is excessive to provide the

child with “reasonable” support. He notes that many children – indeed many families – make

do with less, though this flies in the face of Ronnie’s testimony at trial as to how he believed

the child should be supported and his claimed expenses relating to the child; on his Rule 8.05

financial statement, he claimed expenses of $1,000 per month just for entertaining the child

during visitation. We reject the argument that equates reasonable support with subsistence

and instead agree with the chancellor that the “reasonable needs” of the child ought to be

viewed at least as broadly as the reasonable needs of a wife seeking alimony. It is not an

abuse of discretion for the chancellor to consider the standard of living to which the child is

accustomed in deciding what amount of support is reasonable. See Moulds v. Bradley, 791
So. 2d 220, 228-29 (¶24) (Miss. 2001) (Diaz, J., concurring). The chancellor thoroughly

considered this issue and provided sound reasons for his decision. We can find no abuse of

discretion in the amount of the award.

       5.     Insurance

¶22.   The chancellor ordered Ronnie to maintain a life insurance policy valued at $2

million, with Amy to receive $1.5 million and the minor daughter to receive $500,000 in the



                                              10
event of Ronnie’s death. On appeal, Ronnie argues that the policy amounts required for Amy

are excessive in light of the permissible purposes of such awards. We agree.

¶23.   In Coggins v. Coggins, 132 So. 3d 636, 644-45 (¶¶35-37) (Miss. Ct. App. 2014), this

Court explained:

       An alimony payor “may be required to maintain life insurance in an amount
       sufficient to satisfy payment of alimony obligations that survive the payor’s
       death.” [Deborah H.] Bell, Mississippi Family Law § 9.08[4][c] [(2005)]
       (citing In re Estate of Hodges, 807 So. 2d 438, 442-44 (¶¶14-23) (Miss.
       2002)). The key phrase is “alimony obligations that survive the payor’s death.”

       Periodic alimony is an obligation that “terminates automatically” upon the
       payor’s death and cannot be imposed upon the payor’s estate, absent an
       express agreement. Armstrong [v. Armstrong, 618 So. 2d 1278, 1281 (Miss.
       1993)]; see In re Hodges, 807 So. 2d at 443 (¶19). While lump-sum alimony
       fully vests at the time of the divorce judgment, periodic alimony only vests on
       the date each payment becomes due. In re Hodges, 807 So. 2d at 442 (¶17).
       So when the payor dies, the only alimony obligations that survive—and the
       only obligations that may be insured—are unpaid lump-sum alimony and
       unpaid periodic-alimony payments that have already vested.

       Recognizing the possibility that an alimony payor may fall behind in
       periodic-alimony payments and then die leaving those vested payments
       unsatisfied, this court has acknowledged the chancellor’s authority to require
       the alimony payor to maintain a life-insurance policy to protect the recipient
       spouse against such a contingency. [Johnson v. Pogue, 716 So. 2d 1123, 1134
       (¶41) (Miss. Ct. App. 1998)]; see also Beezley v. Beezley, 917 So. 2d 803, 808
       (¶17) (Miss. Ct. App. 2005). But in Pogue, this court found that requiring the
       payor to maintain a $75,000 life-insurance policy to protect against the
       potential failure to make $500-per-month alimony payments was “excessive.”
       Pogue, 716 So. 2d at 1134 (¶41).

¶24.   Given the standard we have just recited, it is impossible to say that a life insurance

policy of $1.5 million is necessary to guard against the potential failure to make $5,500

monthly alimony payments and to repay approximately $376,500 in marital debt. On

                                             11
remand, the chancery court should determine an appropriate award in light of the authorities

we have just discussed.

¶25. THE JUDGMENT OF THE CHANCERY COURT OF HARRISON COUNTY,
FIRST JUDICIAL DISTRICT, IS AFFIRMED IN PART AND REVERSED AND
REMANDED IN PART FOR FURTHER PROCEEDINGS CONSISTENT WITH
THIS OPINION. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

     GRIFFIS, P.J., BARNES, ISHEE, CARLTON AND GREENLEE, JJ.,
CONCUR. WILSON, J., CONCURS IN PART AND IN THE RESULT WITHOUT
SEPARATE WRITTEN OPINION. WESTBROOKS, J., CONCURS IN PART
WITHOUT SEPARATE WRITTEN OPINION. LEE, C.J., CONCURS IN PART
AND DISSENTS IN PART WITH SEPARATE WRITTEN OPINION, JOINED BY
IRVING, P.J., AND WESTBROOKS, J.

       LEE, C.J., CONCURRING IN PART AND DISSENTING IN PART:

¶26.   Because I find that the chancellor abused his discretion in awarding periodic alimony

to Amy, I respectfully dissent in part. In light of the length of the marriage and Amy’s ability

to earn a living, the chancellor’s alimony award was excessive. I do concur with the

majority’s decision to affirm on the issues concerning attorney’s fees and child support and

to remand on the issues concerning visitation and insurance.

¶27.   First, the award of alimony was excessive, and the chancellor did not give adequate

consideration to Ronnie’s monthly expenses. In determining the amount of support payable

to the wife, a chancellor must consider not only the reasonable needs of the wife but also the

right of the husband to lead as normal a life as reasonably possible. Davis v. Davis, 832 So.
2d 492, 497 (¶19) (Miss. 2002) (citation omitted). Here, Ronnie’s monthly expenses,

including his current support obligations to Amy, exceed his monthly gross income by


                                              12
approximately $2,400. The chancellor did not consider the appropriateness of the award in

relation to Ronnie’s payments for child support and all marital debts and liens, which were

assessed solely to him. The chancellor should have considered Ronnie’s “other financial

obligations and his ability to maintain a decent standard of living.” Ewing v. Ewing, 203 So.
3d 707, 716 (¶30) (Miss. Ct. App. 2016). Because Ronnie’s monthly expenses, including his

support obligations, exceed his gross monthly income, the chancellor’s alimony award was

“per se unreasonable.” Brooks v. Brooks, 652 So. 2d 1113, 1122 (Miss. 1995).

¶28.   Further, the parties were only married for seven years before Amy filed for divorce.

This Court and the Mississippi Supreme Court have classified marriages of much longer

duration as “mid-term” and “moderate-length” rather than long-term in the context of

alimony awards. See Layton v. Layton, 181 So. 3d 275, 296-97 (¶72) (Miss. Ct. App. 2015)

(James, J., concurring in part and dissenting in part); Amacker v. Amacker, 33 So. 3d 493,

498 (¶26) (Miss. Ct. App. 2009); Ericson v. Tullos, 876 So. 2d 1038, 1039, 1041 (¶¶5, 11-12)

(Miss. Ct. App. 2004); Mabus v. Mabus, 890 So. 2d 806, 823 (¶68) (Miss. 2003). Alimony

is not a bounty to which Amy became entitled to receive indefinitely simply because, at one

time, she was married to Ronnie. Beacham v. Beacham, 383 So. 2d 146, 148 (Miss. 1980).

Here, the length of the marriage did not favor awarding Amy periodic alimony.

¶29.   Finally, Amy’s potential earning capacity should have weighed against an alimony

award. Amy is a licensed nurse practitioner and, prior to the parties’ separation, managed

an urgent care clinic for years. But the chancellor concluded that Amy’s earning capacity as



                                             13
a nurse practitioner was “uncertain” as she had not worked as a nurse practitioner for

approximately ten years, and therefore awarded her periodic alimony in the amount of $5,500

per month. However, the record demonstrates that Amy’s earning capacity is enough to meet

her reasonable needs. Perhaps an award of rehabilitative alimony would have been more

appropriate since Amy had not worked as a nurse practitioner for ten years.

       IRVING, P.J., AND WESTBROOKS, J., JOIN THIS OPINION.




                                            14